William J. Weakley and Marian G. Weakley, landowners, review by certiorari, proceedings to condemn their land, in Bloomfield township, Oakland county, for the purpose of a public highway, known as Telegraph Road.
The amount of land taken is 6.34 acres. It lies diagonally across landowners' parcel of nearly 59 acres. The value of land taken was testified to be from $5,072 to $9,510.
The evidence of the landowners is that the damage to the remainder of their land by reason of the construction of the road and at a grade for the greater part considerably above the grade of the land, would be nearly $23,000. This evidence was not disputed as to amount. Witnesses for the State highway commissioner testified that the benefits would equal or offset the damages. The court commissioners awarded the landowners one dollar and found benefits to be $10,706. This contrary to the evidence. The landowners' damage was on this *Page 327 
record at least nearly $28,000. If benefits are but $10,706 they do not offset damages.
The award is not within the range of the evidence. In rePetition of Rogers, 243 Mich. 517; State Highway Commissioner
v. Breisacher, 231 Mich. 317.
The court commissioners cannot follow their judgment as to value in opposition to the testimony. Chaffee's Appeal,56 Mich. 244. The practice of testifying simply that damages are offset by benefits is not favored. Where there is to be a finding in amount of both damages and benefits testimony to be helpful should be specific and in amount. We find no other error in the proceedings.
The award is set aside. The cause is referred back to the court commissioners (Marquette, etc., R. Co. v. Longyear,133 Mich. 94) for a new appraisal.
NORTH, C.J., and FEAD, FELLOWS, WIEST, McDONALD, and SHARPE, JJ., concurred. POTTER, J., did not sit.